Beck, J.
1. Taxes: val-nation: power change. It is claimed, that, under section 148 of the Revision, the clerk of the board of supervisors may correct any mistakes or errors in the valuation J t 0f property m the assessment or tax books at any time he may discover them.
Section 752, and other provisions of the Revision, are referred to as sustaining this position. Without deciding this point (which, to the writer of this opinion, seems to be not without some force), we are united in holding-that the demurrer was properly sustained.
The answer does not aver that there was any error or mistake in the valuation of the property which would authorize the clerk to act in order to correct it. It is averred that the valuation was not fair or reasonable, or rather the averment to that effect in the petition is *192denied; but it is not shown that it was the result of a mistake or error. It may be that the valuation of each and every town lot and tract of land in Polk county, for that year, was not “ fair and reasonable ” considered as to their actual value. It is not averred or shown, that the $2,500 was not, in comparison with other tracts of land, fair or reasonable, and that the change of the valuation was made in order to equalize the same with the assessment of other property, and thus to do justice.
Inasmuch as defendant justifies the act of the clerk, as being under authority claimed to be conferred upon him by law to correct errors and mistakes, he ought clearly to show that there was actually an error or mistake upon which he could exercise his power. This is not done in the answer.
2. —ratification by board of supervisors, The board of supervisors, under the power conferred on them to equalize the assessment, may have authority to adopt the act of the clerk after he has dis- - charged this duty tor them (but this point we do not decide, stating it only arguendo); yet, from all that appears in the answer, they did not do so, for it is not shown that the act of the clerk was done for the purpose of equalizing the valuation of the property, or that, in fact, the valuation was not equal to that of other property of the county.
The decree of the District Court making the preliminary injunction perpetual is
Affirmed.